       Case: 3:21-cv-00112-wmc Document #: 6 Filed: 05/21/21 Page 1 of 3


                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN



JOHN G. JOHNSON,

                            Petitioner,                        OPINION AND ORDER
       v.
                                                                     21-cv-112-wmc
MATTHEW MARSKE,

                            Respondent.


       Petitioner John G. Johnson, who was previously a federal prisoner incarcerated at

the Federal Correctional Institution in Oxford, Wisconsin, seeks post-conviction relief

pursuant to 28 U.S.C. § 2241. In his petition before this court, Johnson is asking that

the court ensure that the Bureau of Prisons (“BOP”) apply all good time credits to his

sentence. He filed his petition on February 16, 2021, representing that at that time, he

had submitted a Regional Administrative Remedy related to his request for application of

good time credits and was waiting for a response. (Dkt. #1, at 5.) Johnson represents

that if his credits had been appropriately applied pursuant to the First Step Act, 18 U.S.C.

§ 3632(d)(4), he should have been released from incarceration on January 11, 2021. He

alleges in particular that the BOP should credit him for 335 days or 500 hours of Evidence-

Based Recidivism Reduction (“EBRR”) and other programming. On March 22, 2021,

Johnson filed a motion to supplement the record (dkt. #5), attaching documents showing

that he had submitted a Regional Administrative Remedy Appeal and Central Office

Administrative Remedy Appeal, with one response dated March 5, 2021, which did not


                                             1
        Case: 3:21-cv-00112-wmc Document #: 6 Filed: 05/21/21 Page 2 of 3




specify whether Johnson would receive the good time credit to which he believes he is

entitled. (See dkt. #5-1.) This petition appears subject to dismissal for two reasons.

       First, Johnson filed it prematurely. Before seeking habeas relief in federal court

pursuant to 28 U.S.C. § 2241, an inmate is required to exhaust administrative remedies.

See Richmond v. Scibana, 387 F.3d 602, 604 (7th Cir. 2004). Johnson concedes he has not

exhausted his administrative remedies (dkt. #2, at 2), and in his supplement he does not

represent that he appealed the decision of the Regional Director to the Office of General

Counsel. Instead, he argues that the exhaustion requirement should not apply to his

petition because his claim involves a dispute of statutory construction, citing Coleman v.

United States Parole Commission, 644 F. App’x 159, 162 (3d Cir. 2016). However, the

Seventh Circuit has not recognized this exception to the exhaustion requirement, and

instead this circuit only excuses the failure to exhaust administrative remedies if the inmate

can show cause for the procedural default and prejudice. See Sanchez v. Miller, 792 F.2d

694, 697-98 (7th Cir. 2986). Johnson has not shown that he has been prevented from

completing the exhaustion process before filing his petition, and the court sees no basis to

excuse his failure to complete every step of his administrative appeal before filing his

petition in this court.

       Second, based on the court’s review of the Federal Bureau of Prison’s inmate locator,

it appears Johnson was released from FCI-Oxford on April 30, 2021.                        See

https://www.bop.gov/inmateloc (last visited May 21, 2021). Johnson has not updated the

court about his status, so it is unclear whether he remains under the terms of supervised

                                              2
        Case: 3:21-cv-00112-wmc Document #: 6 Filed: 05/21/21 Page 3 of 3




release, or, more importantly, whether he still seeks to challenge the manner in which the

BOP has calculated his good time credits. As such, it is possible that his petition is moot.

See Trobaugh v. Hastings, 123 F. App’x 714 (7th Cir. 2005) (“Here, Trobaugh’s completed

sentence renders his claim about good-time credit moot; the amount of time he spent in

prison cannot now be undone.”) (citing Spencer v. Kemna, 523 U.S. 1, 8, 118 S. Ct. 978

(1998)).

       Before dismissal, the court will give Johnson the opportunity to correct the court

and explain whether he may be excused from the exhaustion requirement based on the

standard in this Circuit as described above, and whether he believes he is entitled to relief

under § 2241, which requires a showing that he is currently in custody in violation of the

Constitution or the laws of the United States.




                                           ORDER

       IT IS ORDERED that petitioner John G. Johnson has until June 4, 2021, to show

cause as to why this petition is not moot, and why he is entitled to relief under § 2241.

Failure to respond by that date will result in dismissal of this action.

       Entered this 21st day of May, 2021.

                                           BY THE COURT:

                                           /s/
                                           ________________________________________
                                           WILLIAM M. CONLEY
                                           District Judge



                                              3
